DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to Independent Claim 1, the Applicant incorporated the allowable subject matter indicated in the Office action filed September 20, 2021.  The Applicant has sufficiently claimed and defined the vehicle lamp including the planar light emitting body and the flexibly printed wiring board, whereby the prior art fails to teach or suggest the combination of structural and functional limitations, specifically to the details and dispositions of the above elements relative to one another, and in particular to: in at least one of the extraction electrode or the connection electrode, a wire width x of the metal wire and an interval y between the metal wires have values that satisfy following Conditional Expression (1) and Conditional Expression (2):
(1) x < L/4250 
(2) y > Tx/(100-T), 
wherein L is a distance from a viewer to the extraction electrode or the connection electrode, T is a transmittance required in the planar light emitting body or the flexible printed wiring board is set to T, and the distance L and the transmittance T are respectively set to a predetermined value, provided that L, x, and y are in unit of mm, and T is in unit of %.
With regards to Independent Claim 4, the Applicant has sufficiently claimed and defined the vehicle lamp including the planar light emitting body and the flexible printed wiring board.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another (e.g., light emitting portion disposed inside the base body, transparent wiring base, etc.), and in particular to the conductive portion being provided inside the wiring base and is constituted by a plurality of metal wires arranged at a predetermined interval in a direction orthogonal to a thickness direction of the wiring base, the metal wire being formed in a shape having a longitudinal direction and transverse direction in a cross-sectional shape orthogonal to an extending direction, and the longitudinal direction of the metal wire is aligned with the thickness direction of the wiring base.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 5,289,353 to Sasajima et al. for a light assembly on a vehicle window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, December 20, 2021

/Jason M Han/Primary Examiner, Art Unit 2875